Citation Nr: 1340715	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-38 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in a November 2013 Written Brief Presentation, the Veteran's representative makes statements that appear to be seeking to file an informal claim that new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus or PTSD.  Also, additional statements made by the Veteran's representative appear to be seeking to file an informal claim of service connection for arthritis, to include as secondary to diabetes mellitus or PTSD.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.       

The issues of entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates that Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2) (2012).

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; diabetes mellitus, type II (herbicide), evaluated as 40 percent disabling; nephropathy, with microalbuminuria and hypertension, evaluated as 30 percent disabling; peripheral neuropathy, left upper extremity (minor) and right upper extremity (major), both evaluated as 20 percent disabling; peripheral neuropathy, left lower extremity and righty lower extremity, both evaluated as 10 percent disabling; and bilateral nuclear sclerotic cataracts, grade I bilateral hypertensive retinopathy, and erectile dysfunction, all evaluated as noncompensable.  His overall disability evaluation is 90 percent.  The Veteran is eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16(a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Significantly, an October 2008 VA examination report notes the Veteran would be unable to perform any type of physical employment because of diabetes and neuropathy, both of which are service connected.  This leaves only the question of whether the Veteran can perform non-physical, i.e. sedentary, employment.  A March 2007 VA examination report makes clear that Veteran's service-connected peripheral neuropathy has significant effects on occupation, specifically causing the Veteran decreased manual dexterity.  Manual dexterity is the performance of actions by the movement of the hands, wrists, fingers, etc.  These movements are of primary importance to sedentary employment which often involves writing, typing, and phone use.  

A TDIU rating is warranted where the Veteran's service-connected disabilities prevent the Veteran from following a substantially gainful occupation.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran is incapable of obtaining or maintaining a substantially gainful occupation.  An October 2008 VA examiner has noted that the Veteran's service connected disabilities prevent him from performing physical employment.  The March 2007 VA examination report notes the Veteran's service-connected peripheral neuropathy results in a decrease in the ability to perform the actions that are the primarily responsibilities of sedentary employment.  As such, the Board concludes that an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A May 2013 rating decision denied service connection for sleep apnea.  In the November 2013 Written Brief Presentation, the Veteran's representative states that the issue of Veteran's service connected diabetic neuropathy worsening Veteran's sleep apnea has not been addressed.  Also, the representative contends that the Veteran's sleep apnea examination does not address aggravation.  Construed liberally, these statements will be considered a notice of disagreement with the RO's May 2013 rating decision denying entitlement to service connection for sleep apnea.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238   (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to service connection for sleep apnea. All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


